Exhibit 10.1

 
February 25, 2009


Bell Microproducts Inc.
1941 Ringwood Avenue
San Jose, CA  95131


Re:
Securities Purchase Agreement dated as of October 2, 2006 (the “2006 Securities
Purchase Agreement”) among Bell Microproducts Inc. (the “Company”) and The
Teachers’ Retirement System of Alabama and The Employees’ Retirement System of
Alabama (collectively “2006 Investor”)



Gentlemen and Ladies,


The 2006 Investor (a) understands and acknowledges that the Company is in the
process of restating its financial statements and that the Company has been and
will be unable to timely deliver the various financial statements and SEC
reports as required in the 2006 Securities Purchase Agreement; (b) agrees that
the Company shall have until June 30, 2009 to deliver the 2007 and 2008 annual
financial statements; (c) waives any defaults which may otherwise arise or
result from the failure to timely deliver each such financial statement and the
related SEC report for time periods prior to the due date therefor set forth in
clause (b) above; (d) waives any defaults which may otherwise arise or result
from any representation or warranty made or deemed made with respect to the
previously delivered financial statements which are the subject of the
restatement and the related SEC reports; and (e) waives any defaults which may
otherwise arise or result from any covenant requiring the filing of the SEC
reports (with the SEC) prior to June 30, 2009 with respect to the 2007 and 2008
fiscal year.


(THE SIGNATURE PAGE FOLLOWS.)
 

--------------------------------------------------------------------------------


 


(Signature page to the February 25, 2009 letter to Bell Microproducts Inc.)


Very truly yours,
 
 
 2006 INVESTOR:
THE TEACHERS' RETIREMENT SYSTEM OF ALABAMA
           
By:
/s/ David G. Bronner
     
 Name:
David G. Bronner
     
 Title:
Chief Executive Officer
           
THE EMPLOYEES' RETIREMENT SYSTEM OF ALABAMA
           
By:
/s/ David G. Bronner
     
 Name:
David G. Bronner
     
 Title:
Chief Executive Officer
         